Citation Nr: 1017444	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  99-14 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable rating prior to September 
29, 2009, for a right eye disability.

2.  Entitlement to a rating in excess of 10 percent for a 
right eye disability, on and after September 29, 2009.

3.  Entitlement to a total disability based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Counsel

INTRODUCTION

The Veteran served on active duty from June 1964 to May 1966, 
including combat service in the Republic of Vietnam, and his 
decorations include the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

In November 2000 the Board denied entitlement to a 
compensable rating for his right eye disorder, and to a TDIU.  
In March 2001 the Secretary of Veterans Affairs (Secretary) 
filed an unopposed motion with the Court of Appeals for 
Veterans' Claims (Court) requesting the Court to vacate the 
Board's November 2000 decision and remand the appeal.  In 
March 2001 the Court issued an Order granting the Secretary's 
motion, vacating the Board's November 2000 decision and 
remanding the matter.

In a February 2002 decision the Board denied an increased 
rating for the Veteran's service-connected right eye 
disability and his appeal for a TDIU.  In July 2002 the 
Veteran appealed the Board's February 2002 decision to the 
Court.

In an Order issued in November 2002 the Court vacated the 
Board's February 2002 decision and remanded the case to the 
Board for readjudication.  A judgment implementing this Order 
was issued in December 2002.

In February 2003 the Secretary appealed the case to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In April 2004 the case was vacated and 
remanded by the Federal Circuit.  In May 2004 the Secretary 
moved for affirmation of the Board's February 2002 decision.

In June 2004 the Court recalled its December 2002 judgment 
and revoked its November 2002 Order, and then issued a new 
Order vacating the Board's February 2002 decision and 
remanding the matters.  A judgment implementing this Order 
was issued in June 2004.  The Secretary appealed the judgment 
to the Federal Circuit.  In March 2008 the Federal Circuit 
affirmed the Court's 2004 judgment.
The Board remanded the case in September 2008 and August 2009 
for further development.

In a February 2010 rating decision, the RO assigned a 10 
percent rating for the right eye disability, effective 
September 29, 2009 (the date of the Veteran's most recent VA 
eye examination).  The Veteran is presumed to be seeking the 
maximum benefit allowed by law and regulation.  AB v. Brown, 
6 Vet. App. 35, (1993).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to September 29, 2009, the Veteran's right eye 
disability was manifested by itching and dryness with a 
component of blepharitis.  

2.  From September 29, 2009, the Veteran's right eye 
disability was manifested by mild conjunctivitis with a 
component of blepharitis. 


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for the period prior 
to September 29, 2009 for the Veteran's right eye disability 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.79, Diagnostic Code 
(DC) 6018 (2009).

2.  The criteria for a disability rating in excess of 10 
percent from September 29, 2009 for the right eye disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.79, DC 6018 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Court Order

The June 2004 Court Order (which, as noted above revokes the 
prior November 2002 Order and recalls the prior December 2002 
judgment), found that there was no evidence in the record 
that the Veteran was notified of the information and evidence 
necessary to substantiate his claims or who is responsible 
for obtaining the evidence necessary to substantiate his 
claim pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), and that the documents relied upon by the Board in 
its February 2002 decision do not satisfy the requirements of 
the VCAA.  

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C.A. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with that obligation in 
mind.

II.  Stegall consideration

In the September 2008 and August 2009 remands, the Board 
instructed the AMC to provide the Veteran with a letter that 
complies with the notification requirements of the VCAA, and 
obtain updated VA outpatient records and a VA eye 
examination.  The AMC was then to readjudicate the claim.  

In October 2008, the AMC sent the Veteran a VCAA notice 
letter in accordance with the Board's remand instructions.  
The contents of this letter will be discussed below.  Updated 
VA outpatient records were associated with the claims file, 
and VA eye examinations were provided in May 2009 and 
September 2009.  The AMC subsequently readjudicated the claim 
in the March 2010 SSOC.  

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance).  

III.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements. 
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all 
VA notice errors are presumptively prejudicial, in part, 
because it was "complex, rigid, and mandatory."  Id., at 
1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court may 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

In Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009), the Federal Circuit Court held that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by 
the Veterans Court in Vazquez-Flores requires the VA to 
notify a Veteran of alternative diagnostic codes or potential 
"daily life" evidence, we vacate the judgments."

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in July 2003 
and October 2008. These letters informed him of his and VA's 
respective responsibilities in obtaining supporting evidence 
and the October 2008 letter also complied with Dingess by 
also apprising him of the disability rating and downstream 
effective date elements of his claim.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical and other records that he identified.  He was also 
examined for VA compensation purposes in January 1999, May 
2009 and September 2009.  

It appears that the May 2009 examination report was made 
without the benefit of reviewing the Veteran's claims file.  
In many instances, the Court has held that a failure to 
review the claims file renders a VA examination inadequate 
for rating purposes.  See, e.g., Proscelle v. Derwinski, 2 
Vet. App. 629, 932 (1992) ("The [VA] examiner should have 
the Veteran's full claims file available for review."), but 
see Snuffer v. Gober, 10 Vet. App. 400, 403- 04 (1997) 
(review of claims file is not required where it would not 
change the objective and dispositive findings made during a 
medical examination).  See also 38 C.F.R. §§ 4.1, 4.2.  

Nonetheless, the Court has held that when VA undertakes to 
provide a medical examination or obtain a medical opinion, 
the relevant inquiry is whether "the examiner providing the 
report or opinion is fully cognizant of the claimant's past 
medical history."  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 301 (2008)  

Although the evidence reveals that the examiner did not 
review the claims file, the May 2009 VA examination report 
was sufficiently detailed with pertinent history, impact on 
employment and daily life, and clinical findings consistent 
with the other examination reports of record.  In addition, 
it is not shown that the examination was in any way 
incorrectly conducted or that the VA examiner failed to 
address the clinical significance of the Veteran's right eye 
disability.  

Thus, the Board is of the opinion that the May 2009 VA 
examiner was apprised of the relevant medical history of the 
Veteran as it pertains to his current claim.  Accordingly, 
the examination reports and medical and other evidence on 
file contains the information needed to assess the severity 
of his right eye disability, the determinative issue.  38 
C.F.R. §§ 3.327, 4.2.  Thus, the Board finds that no further 
development is needed to meet the requirements of the VCAA or 
Court.

II.  Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  If an 
unlisted condition is encountered, it is rated under a 
closely related disease or injury in which the functions 
affected, the anatomical localization, and the symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  After careful 
consideration of the evidence any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When rating a veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, the RO rated the Veteran's right eye disability under 
DC 6018, pertaining to chronic conjunctivitis 
(nontrachomatous).  See 38 C.F.R. § 4.20, supra.  
 
The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

In this case, the competent evidence indicates that the 
Veteran's right eye disability has manifested as chronic 
conjunctivitis over the course of the appeal, and that the 
Veteran's hordeolum of the right eye which was originally 
service-connected in 1967 has resolved.  See, e.g., the 
September 2009 VA eye examination report.  

The Board notes the presence of a right eye cataract.  
However, the Veteran was specifically denied service 
connection for right eye cataracts in an unappealed January 
2004 rating decision.  Accordingly, the Veteran's cataract 
will not be considered as part of the service-connected 
disability picture.

The competent evidence is negative for findings of active 
chronic trachomatous conjunctivitis to allow for a rating 
under DC 6017 (trachomatous conjunctivitis), as the findings 
reflect the Veteran's conjunctivitis is allergic in nature 
rather than bacterial.  Nor is there any indication of any 
impairment of muscle function due to the Veteran's right eye 
disability.  With respect to impairment of visual acuity, the 
Board acknowledges an August 2003 VA outpatient record 
indicating that the Veteran's chronic decreased visual acuity 
was "questionably" secondary to blepharitis/conjunctivitis.  
However, rating the Veteran's right eye disability based on 
impairment of visual acuity would not warrant a compensable 
rating, and is therefore not advantageous to the Veteran.  

The Board has considered the potential application of other 
diagnostic codes pertaining to the eye disease and finds 
that, in light of the diagnosis and symptomatology reported 
by the Veteran, and the fact that it allows for assignment of 
an increased disability rating for the initial portion of the 
appellate period, DC 6018 is the most appropriate diagnostic 
code by which to evaluate his right eye disability.  The 
Veteran has not suggested that any other diagnostic code 
would be more appropriate to his right eye disability.  
Accordingly, the Board will continue to apply DC 6018.

DC 6018 provides for a 0 percent rating for conjunctivitis 
that is healed with no residuals.  38 C.F.R. § 4.84a, DC 6018 
(2009).  A 10 percent rating is warranted when there is 
active conjunctivitis with objective symptoms.  Id.  A 10 
percent evaluation is the maximum available under DC 6018.

The Board acknowledges that the schedule for rating 
disabilities of the eye was amended effective December 10, 
2008; however, such amendments are only applicable to claims 
filed on or after December 10, 2008.  See 73 Fed. Reg. 66543 
(November 10, 2008).

In this case, there is competent evidence of active 
conjunctivitis of the right eye prior to September 29, 2009.  

During a January 1999 VA eye examination, though physical 
examination revealed no evidence of conjunctivitis at that 
time, the Veteran reported use of tear drops for occasional 
dryness in his eyes."

In VA outpatient records dated in August 1998 and February 
1999, the Veteran complained of itching and burning in his 
eyes and was prescribed artificial tears for dryness.  

In November 2002, the Veteran again complained of itching in 
his eyes, and the examiner noted a mild papillary reaction 
and injury of the palpebral conjunctiva upon slit-lid 
examination (SLE).  The assessment was itchy eyes/blurred 
vision, with some component of blepharitis.  During a follow-
up visit in February 2003, SLE again revealed an injury of 
the palpebral conjunctiva but with no papillary reaction.  In 
an August 2003 VA outpatient record, the examiner assessed 
blepharitis and instructed the veteran to continue utilizing 
artificial tears.  Subsequent SLEs in January 2004 and 
November 2007 were within normal limits.  

The Veteran presented for a VA eye examination in May 2009 
and again reported use of tear drops to address right eye 
dryness.  SLE was normal and conjunctivitis was not present 
at that time.  

During the most recent September 2009 VA examination, the 
Veteran complained of pain, redness, swelling, discharge, 
lump, burning/stinging, crusting, dryness and watering of the 
right eye.  SLE revealed the conjunctivae were clear.  The 
examiner diagnosed conjunctivitis, and described the 
Veteran's disability as mild.  Crucially, the examiner noted 
that the Veteran's right eye disability was a chronic 
condition with a component of blepharitis subject to flare-
ups, most likely allergic in nature.  

In this case, though conjunctivitis was not active during the 
January 1999 and May 2009 VA examinations, there is objective 
evidence of treatment for symptoms of blepharitis from 
November 2002 to August 2003, and the September 2009 VA 
examiner specifically noted the condition was one subject to 
periods of flare-ups.  Moreover, the Veteran has consistently 
reported dryness and itching in his right eyes, and is 
competent to do so.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).   

Accordingly, based on upon the evidence of record 
demonstrating the presence of active chronic conjunctivitis, 
a 10 percent rating is warranted prior to September 29, 2009.  

A rating in excess of 10 percent prior to or after September 
29, 2009 is unavailable, as 10 percent is the maximum rating 
available under DC 6018.  

Additionally, there is no evidence of exceptional or unusual 
circumstances to warrant referring this case for extra-
schedular consideration. 38 C.F.R. § 3.321(b)(1) (2009).  See 
also Thun v. Peake, 22 Vet. App. 111 (2008).  There is no 
evidence in the file which indicates that the Veteran is 
unable to maintain employment due to his right eye 
disability, and the Veteran himself does not so contend.  
See, e.g., the January 1999 VA examination report, in which 
the Veteran indicated that he retired due to feet, back and 
neck problems.   Therefore, the Board finds no evidence that 
the Veteran's right eye disability has markedly interfered 
with his ability to work, meaning above and beyond that 
contemplated by his 10 percent schedular rating.  See 38 
C.F.R. § 4.1, indicating that, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, to 
suggest he is not adequately compensated for this disability 
by the regular rating schedule.  See Bagwell v. Brown, 9 Vet. 
App. 237, 238- 9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and 
VAOPGCPREC 6-96 (August 16, 1996).


ORDER

Entitlement to a 10 percent rating prior to September 29, 
2009, for a right eye disability is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to a rating in excess of 10 percent for a right 
eye disability, on and after September 29, 2009 is denied.


REMAND

The Veteran seeks entitlement to TDIU.  Specifically, he 
alleges that his PTSD symptomatology has rendered him 
unemployable.  Although he is currently in receipt of a 50 
percent evaluation for PTSD, he has recently submitted VA 
outpatient records reflecting a Global Assessment of 
Functional (GAF) Scale score of 45, substantially lower than 
the score of 51 which was assigned during his most recent 
June 2009 VA examination.

Given the evidence of worsening of his PTSD symptomatology, 
the Board concludes that it would be best to have the issue 
remanded to the RO to evaluate his claim based on a complete 
medical record consisting of updated treatment records and 
the report of a contemporaneous VA examination prior to the 
Board's consideration of his appeal to prevent piecemeal 
adjudication of the issue.  
See Henderson v. West, 12 Vet. App. 11, 20 (1998).

As an increase in the evaluation of Veteran's service-
connected PTSD may directly affect his entitlement to TDIU, 
these issues are inextricably intertwined. 
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both issues have been considered).  Because 
the issues are inextricably intertwined, the Board is unable 
to review the issue of entitlement to TDIU until the current 
severity of his service-connected PTSD is determined.  Id.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC should secure the Veteran's 
treatment records dated from October 2008 
to the present from the VA outpatient 
clinic in Baton Rouge, Louisiana.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  The AMC should schedule the Veteran 
for an appropriate VA examination.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
appropriate tests and studies should be 
conducted. Thereafter, the examiner should 
opine as to whether, without regard to the 
Veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that his 
service-connected disabilities, either 
alone or in the aggregate, render him 
unable to secure or follow a substantially 
gainful occupation.

As to his PTSD, the examiner should report 
all pertinent findings and estimate the 
Veteran's GAF Scale score.

A complete rationale for any opinion 
expressed and conclusion reached should be 
set forth in a legible report.

3.  The AMC should adjudicate the 
Veteran's raised claim for a higher rating 
for his PTSD, and then readjudicate his 
TDIU claim.  If the benefits sought on 
appeal are not granted in full, a 
supplemental statement of the case should 
be issued and the Veteran provided an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


